In view of the large special damages proved and the severity and permanence of the plaintiff's injuries, the verdict was not excessive. On the testimony before us descriptive of the plaintiff's fall and of her position after the fall, the jury might reasonably have found that she slipped on the steep grade next the gutter while in the exercise of due care. From the evidence as to the construction of this driveway it appears that the abnormally steep slope of the sidewalk toward the gutter was the result of careless workmanship on the part of the unsupervised laborers who cut down the curb, rather than the intended result of any plan adopted by the municipal authorities. Except as to the issues above noted, the court charged the jury substantially as requested by the defendant, and as to these points its charge was correct. The alleged error in commenting on the testimony of the plaintiff and her two daughters, is based upon supposed misstatements of some of the details of their testimony. The court properly charged the jury that they were the sole judges of the evidence and must trust to their own recollection *Page 576 
of it; and since the evidence was sufficient to support the verdict, no reversible error was committed. Taken as a whole, the charge was correct in law and sufficient for the instruction of the jury.
   There is no error.